Exhibit 20.1 ANNUAL INFORMATION FORM For the Year Ended December31, 2009 FEBRUARY 25, 2010 TABLE OF CONTENTS Page ABBREVIATIONS AND CONVERSION FACTORS 2 DEFINITIONS 3 CORPORATE STRUCTURE 9 GENERAL DEVELOPMENT OF THE BUSINESS 10 DESCRIPTION OF THE BUSINESS 11 RISK FACTORS 17 STATEMENT OF RESERVES DATA 23 DIVIDENDS 37 CAPITAL STRUCTURE 37 MARKET FOR SECURITIES 39 CONFLICTS OF INTEREST 39 INTERESTS OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 40 CEASE TRADE ORDERS, BANKRUPTCIES, PENALTIES OR SANCTIONS 40 MATERIAL CONTRACTS 40 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 41 INTERESTS OF EXPERTS 41 RATINGS 41 DIRECTORS AND OFFICERS 42 COMMITTEE INFORMATION 45 TRANSFER AGENT AND REGISTRAR 47 ADDITIONAL INFORMATION 47 ADVISORIES 48 SCHEDULE A REPORT ON RESERVES DATA 51 SCHEDULE B REPORT OF MANAGEMENT AND DIRECTORS ON RESERVES ON OIL AND GAS DISCLOSURE 53 ABBREVIATIONS AND CONVERSION FACTORS Abbreviations The following are abbreviations of technical terms used throughout this Annual Information Form: “bbl” means barrel; “bbl/d” means barrels per day; “bbls” means barrels; “boe” means barrels of crude oil equivalent; “gj”means gigajoule, a term used for measuring energy use, equal to 109 joules; “boepd” or “boe/d” means barrels of crude oil equivalent per day; “km2” means square kilometres; “lt” means long ton; “Mbbls” means thousand barrels; “Mboe” means thousand barrels of crude oil equivalent; “Mcf” means thousand cubic feet; “Mcfe” means thousand cubic feet equivalent; “mi” means miles; “mi2” means square miles; “Mlt” means thousands of long tons; “MMbbls” means million barrels; “MMBoe” means million barrels of crude oil equivalent; “MMbtu” means million British thermal units; “MMcf” means million cubic feet; “MMcfd” or “MMcf/d” means million cubic feet per day; “MMcfe” means million cubic feet equivalent; and “ngls” means natural gas liquids. - 2 - Conversion Factors To conform to common usage, Standard Imperial Units of measurement are used in this Annual Information Form to describe exploration and production activities.The following table sets forth conversions between Standard Imperial Units and the International System of Units (or metric units). To Convert From To Multiply By boe Mcfe cubic feet cubic metres of gas cubic metres of gas cubic feet bbls of oil cubic metres cubic metres bbls of oil gigajoule thousand cubic feet of natural gas feet metres metres feet miles kilometres kilometres miles acres hectares hectares acres Currency & Exchange Rate Information All references to “$”, “Cdn$” and “dollars” in this AIF refer to Canadian dollars, unless otherwise stated. References to “US$” in this AIF, refer to United States dollars. The following table sets forth, for each of the years indicated, the year-end noon exchange rate, the average noon exchange rate and the high and low noon exchange rates of one Canadian dollar in exchange for U.S. dollars using information provided by the Bank of Canada. Year Ended December 31, High $ $ Low $ $ Average $ $ Year-End $ $ The noon exchange rate on December 31, 2009, using information provided by the Bank of Canada for the conversion of Canadian dollars into United States dollars, was $1.00 equals US$0.9555. DEFINITIONS The following terms, when used in this Annual Information Form, have the following meanings and, where applicable, are as set forth in National Instrument 51-101, “Standards of Disclosure for Oil and Gas Activities,” issued by the Canadian Securities Administrators (“CSA”). - 3 - “AECO Daily Index” means the daily price as quoted in Canadian Enerdata’s Canadian Gas Price Reporter in the table entitled “Daily Spot Gas Price at AECO C & NOVA Inventory Transfer” in the column “Price ($/GJ)”, Sub column “Avg”, for each individual day. “AECO Monthly Index” means the Alberta Gas Price at AECO C in $/GJ as published monthly by Canadian Enerdata Ltd. in the “Canadian Gas Price Reporter” in the table entitled “Canadian Natural Gas Supply Prices” and described in the first column, under “Alberta” as “AECO C & N.I.T. One-Month Spot**” under heading “$/GJ” under the column “Avg” for the delivery month. “AIF” means this Annual Information Form. “associated gas” means the gas cap overlying a crude oil accumulation in a reservoir. “Corporation” or “Compton” or “we” means Compton Petroleum Corporation and its partnership and subsidiaries where the context so requires. “crude oil” or “oil” means a mixture that consists mainly of pentanes and heavier hydrocarbons, which may contain small amounts of sulphur and other non-hydrocarbon compounds, that is recoverable at a well from an underground reservoir, and that is liquid at the conditions under which its volume is measured or estimated. It does not include solution gas or natural gas liquids. “Deep Basin” means the area situated along the northeastern front of the Rocky Mountain belt, which is the deepest part of the Alberta synclinal sedimentary basin. It contains low-permeability gas reservoirs, featuring regionally pervasive gas accumulations down-dip of regional aquifers. “developed non-producing” reserves are those reserves that either have not been on production, or have previously been on production, but are shut-in, and the date of resumption of production is unknown. “developed producing” reserves are those reserves that are expected to be recovered from completion intervals open at the time of the estimate.These reserves may be currently producing or, if shut-in, they must have previously been on production and the date of resumption of production must be known with reasonable certainty. “development costs” means costs incurred to obtain access to reserves and to provide facilities for extracting, treating, gathering, and storing the oil and gas from the reserves.More specifically, development costs, including applicable operating costs of support equipment and facilities and other costs of development activities, are costs incurred to: (a) gain access to and prepare well locations for drilling, including surveying well locations for the purpose of determining specific development drilling sites, clearing ground, draining, road building, and relocating public roads, gas lines and power lines, to the extent necessary in developing the reserves; (b) drill and equip development wells, development type stratigraphic test wells, and service wells, including the costs of platforms and of well equipment such as casing, tubing, pumping equipment, and the wellhead assembly; (c) acquire, construct and install production facilities such as flow lines, separators, treaters, heaters, manifolds, measuring devices, production storage tanks, natural gas cycling and processing plants, and central utility and waste disposal systems; and (d) provide improved recovery systems. - 4 - “development well” means a well drilled inside the established limits of an oil or gas reservoir, or in close proximity to the edge of the reservoir, to the depth of a stratigraphic horizon known to be productive. “EUB” means the Alberta Energy and Utilities Board. “exploration costs” means costs incurred in identifying areas that may warrant examination and in examining specific areas that are considered to have prospects that may contain oil and gas reserves, including costs of drilling exploratory wells and exploratory type stratigraphic test wells.Exploration costs may be incurred both before acquiring the related property (sometimes referred to in part as “prospecting costs”) and after acquiring the property.Exploration costs, which include applicable operating costs of support equipment and facilities and other costs of exploration activities, are: (a) costs of topographical, geochemical, geological and geophysical studies, rights of access to properties to conduct those studies, and salaries and other expenses of geologists, geophysical crews, and others conducting those studies (collectively sometimes referred to as “geological and geophysical costs”); (b) costs of carrying and retaining unproved properties, such as delay rentals, taxes (other than income and capital taxes) on properties, legal costs for title defence, and the maintenance of land and lease records; (c) dry hole contributions and bottom hole contributions; (d) costs of drilling and equipping exploratory wells; and (e) costs of drilling exploratory type stratigraphic test wells. “exploratory well” means a well that is not a development well, a service well, or a stratigraphic test well. “FD&A” means finding, development and acquisition costs, which are used as a measure of capital efficiency. “field” means an area consisting of a single reservoir or multiple reservoirs all grouped on or related to the same individual geological structural feature and/or stratigraphic condition.There may be two or more reservoirs in a field that are separated vertically by intervening impervious strata or laterally by local geologic barriers or both.Reservoirs that are associated by being in overlapping or adjacent fields may be treated as a single or common operational field.The geological terms “structural feature” and “stratigraphic condition” are intended to denote localized geological features, in contrast to broader terms such as “basin,” “trend,” “province,” “play,” or “area of interest”. “forecast prices and costs” means future prices and costs that are: (a) generally accepted as being a reasonable outlook of the future; and (b) if, and only to the extent that, there are fixed or presently determinable future prices or costs to which the Corporation is legally bound by a contractual or other obligation to supply a physical product, including those for an extension period of a contract that is likely to be extended, those prices or costs rather than the prices and costs referred to in paragraph (a). - 5 - “future net revenue” means the estimated net amount to be received with respect to the development and production of reserves estimated using forecast prices and costs. “gross” means: (a) the Corporation’s working interest (operating or non-operating) share before deduction of royalties and without including any royalty interests of the Corporation in relation to production or reserves; (b) the total number of wells in which the Corporation has an interest; or (c) the total area of properties in which the Corporation has an interest. “liquids” means crude oil, natural gas liquids, and sulphur. “natural gas” or “gas” means the lighter hydrocarbons and associated non-hydrocarbon substances occurring naturally in an underground reservoir, which under atmospheric conditions are essentially gases, but which may contain natural gas liquids.Natural gas can exist in a reservoir either dissolved in crude oil (solution gas) or in a gaseous phase (associated gas or non-associated gas). Non-hydrocarbon substances may include hydrogen sulphide, carbon dioxide, and nitrogen. “natural gas liquids” means those hydrocarbon components that can be recovered from natural gas as liquids including, but not limited to, ethane, propane, butanes, pentanes plus, condensate, and small quantities of non-hydrocarbons. “net” means: (a) the Corporation’s working interest (operating or non-operating) share after deduction of royalty obligations, plus its royalty interests in production or reserves in relation to production or reserves; (b) the number of wells obtained by aggregating the Corporation’s working interest in each of its gross wells; or (c) the total area of properties in which the Corporation has an interest multiplied by the working interest owned by the Corporation. - 6 - “non-associated gas” means an accumulation of natural gas in a reservoir where there is no crude oil. “operating costs” or “production costs” means costs incurred to operate and maintain wells and related equipment and facilities, including applicable operating costs of support equipment and facilities and other costs of operating and maintaining those wells and related equipment and facilities. “probable” reserves are those additional reserves that are less certain to be recovered than proved reserves.It is equally likely that the actual remaining quantities recovered will be greater or less than the sum of the estimated proved plus probable reserves. “production” means recovering, gathering, treating, field or plant processing (for example, processing gas to extract natural gas liquids) and field storage of oil and gas. “property” includes: (a) fee ownership or a lease, concession, agreement, permit, licence, or other interest representing the right to extract oil or gas, subject to such terms as may be imposed by the conveyance of that interest; (b) royalty interests, production payments payable in oil or gas, and other non-operating interests in properties operated by others; and (c) an agreement with a foreign government or authority under which the Corporation participates in the operation of properties or otherwise serves as producer of the underlying reserves (in contrast to being an independent purchaser, broker, dealer, or importer). A property does not include supply agreements or contracts that represent a right to purchase, rather than extract, oil or gas. “property acquisition costs” means costs incurred to acquire a property (directly by purchase or lease or indirectly by acquiring another corporate entity with an interest in the property) including: (a) costs of lease bonuses and options to purchase or lease a property; (b) the portion of the costs applicable to hydrocarbons when land including rights to hydrocarbons is purchased in fee; and (c) brokers’ fees, recording and registration fees, legal costs, and other costs incurred in acquiring properties. “proved” reserves are those reserves that can be estimated with a high degree of certainty to be recoverable. It is likely that the actual remaining quantities recovered will exceed the estimated proved reserves. “proved property” means a property or part of a property to which reserves have been specifically attributed. - 7 - “reserves” are estimated remaining quantities of oil and natural gas, and related substances anticipated to be recoverable from known accumulations, as of a given date, based on (a) analysis of drilling, geological, geophysical and engineering data; (b) the use of established technology; and (c) specified economic conditions, which are generally accepted as being reasonable and shall be disclosed. Reserves are classified according to the degree of certainty associated with the estimates. “reservoir” means a porous and permeable subsurface rock formation that contains a separate accumulation of petroleum that is confined by impermeable rock or water barriers and is characterized by a single pressure system. “section” means one square mile or 640 acres. “service well” means a well drilled or completed for the purpose of supporting production in an existing field.Wells in this class are drilled for the following specific purposes: gas injection (natural gas, propane, butane, or flue gas), water injection, steam injection, air injection, salt-water disposal, water supply for injection, observation, or injection for combustion. “shut-in well” means a well which is capable of economic production or which the Corporation considers capable of production but which for a variety of reasons, including, but not limited to, lack of markets or development, is not placed on production at the present time. “solution gas” means gas dissolved in crude oil. “stratigraphic test well” means a geologically directed drilling effort, to obtain information pertaining to a specific geologic condition.Ordinarily, such wells are drilled without the intention of being completed for hydrocarbon production.They include wells for the purpose of core tests and all types of expendable holes related to hydrocarbon exploration.Stratigraphic test wells are classified as (a) “exploratory type” if not drilled into a proved property; or (b) “development type”, if drilled into a proved property.Development type stratigraphic wells are also referred to as “evaluation wells”. “support equipment and facilities” means equipment and facilities used in oil and gas activities, including seismic equipment, drilling equipment, construction and grading equipment, vehicles, repair shops, warehouses, supply points, camps and division, district, or field offices. “undeveloped” reserves are those reserves expected to be recovered from known accumulations where a significant expenditure (e.g. when compared to the cost of drilling a well) is required to render them capable of production.They must fully meet the requirements of the reserves category (proved, probable, possible) to which they are assigned. “unproved property” means a property or part of a property to which no reserves have been specifically attributed. “well abandonment costs” means costs of abandoning a well (net of salvage value) and of disconnecting the well from the surface gathering system.Costs of abandoning the gathering system or reclaiming the well site are not included. - 8 - CORPORATE STRUCTURE Name and Incorporation Compton was incorporated by articles of incorporation pursuant to the provisions of the Business Corporations Act (Alberta) (the “ABCA”) on October15, 1992, as 544201 Alberta Ltd.The articles were amended on April13, 1993, to change the Corporation’s name to Compton Petroleum Corporation and the Corporation commenced active business operations in July1993.The articles were amended on November21, 1994 and March1, 1996, in order to remove the private company restrictions contained in the articles.A further amendment was made to the articles on September1, 1998, in order to create a class of preferred shares issuable in series. The Corporation’s head and principal office is located at Suite 500, 850 - 2ndStreet S.W., Calgary, Alberta, Canada, T2P 0R8.Compton’s registered office is located at Suite 4300 Bankers Hall West, 888 - 3rdStreet, S.W., Calgary, Alberta, Canada, T2P 5C5. Effective January31, 2001, a general partnership called Compton Petroleum was formed under the laws of Alberta.Compton Petroleum Corporation and Hornet Energy Ltd., a wholly-owned subsidiary of Compton Petroleum Finance Corporation, are the partners of the partnership.The majority of Compton’s production activities are carried out through this partnership. Compton Petroleum Finance Corporation, formed under the laws of Alberta, is a wholly-owned subsidiary of Compton Petroleum Corporation.Compton Petroleum Finance Corporation has no independent operations and has no significant liabilities or assets other than US$450 million of 7⅝% Senior Notes issued by Compton Petroleum Finance Corporation, its equity interest in Hornet Energy Ltd. and intercorporate indebtedness.The registered office of Compton Petroleum Finance Corporation is 4300 Bankers Hall West, 888 - 3rd Street S.W., Calgary, Alberta, Canada, T2P 5C5. Compton Petroleum Holdings Corporation, formed under the laws of Alberta, is a wholly-owned subsidiary of Compton Petroleum Corporation.Compton Petroleum Holdings Corporation has no independent operations and has no significant liabilities or assets.The registered office of Compton Petroleum Holdings Corporation is 4300 Bankers Hall West, 888 - 3rd Street S.W., Calgary, Alberta, Canada, T2P 5C5. The consolidated financial statements include the accounts of Compton Petroleum Corporation and all of its subsidiaries and partnerships. - 9 - GENERAL DEVELOPMENT OF THE BUSINESS Compton is a public company actively engaged in the exploration, development, and production of natural gas, natural gas liquids, and crude oil in western Canada.The Corporation’s strategy is focused on creating value for shareholders by providing investment returns through the effective development and optimization of assets. Operations are located in the Deep Basin fairway of the Western Canada Sedimentary Basin (the “WCSB”). In this large geographical region, Compton pursues three Deep Basin natural gas plays: the Gething/Rock Creek sands at Niton and Gilby in central Alberta, the Basal Quartz sands at High River in southern Alberta, and the shallower Plains Belly River sand play in southern Alberta. In addition, the Corporation has an exploratory play at Callum/Cowley/Todd Creek in the Foothills area of southern Alberta. Being in the Deep Basin, all areas have multi-zone potential, providing future development and exploration opportunity.Compton commenced operations in 1993 with $1 million of share capital and has since increased its natural gas portfolio, which currently represents approximately 84% of reserves and production. Compton’s shares are listed on the Toronto Stock Exchange under the symbol CMT and on the New York Stock Exchange under the symbol CMZ. Three Year History Compton is active in three Deep Basin natural gas development plays: the Gething/Rock Creek sands at Niton and Gilby in central Alberta, the Basal Quartz sands at High River in southern Alberta, and the shallower Plains Belly River sand play in southern Alberta. In addition, the Corporation has an exploratory play in the Foothills area of southern Alberta, which is a thrusted over-pressured Belly River sand formation at Callum/Cowley/Todd Creek. In 2007, Compton achieved solid proved plus probable reserve additions at competitive finding and development costs in each of the Corporation’s core areas. Compton successfully completed a 322well drilling program, replacing 192% of the Corporation’s 2007 production at an all-in FD&A of $9.95/boe ($12.86/boe including change in future capital). Compton’s 2007 proved plus probable reserves grew by 9% to 271 MMBoe as at December31, 2007.During the year, Compton pursued the strategy of divesting non-core assets and the redeployment of the proceeds into the Corporation’s focus area natural gas plays.Compton closed non-core property divestments, including its conventional light oil property at Worsley, for total net proceeds of $303.1 million.Compton also added to its core areas through a series of property acquisitions that totalled approximately $73.7 million and completed two corporate acquisitions, Stylus Energy Inc. and WIN Energy Corporation, which significantly expanded its presence in southern Alberta and the Foothills at a total cost of $131.4 million. In 2008, activities were directed towards the continued development of the Corporation’s core natural gas resource plays in southern and central Alberta. Compton applied horizontal well and multiple stage fracture stimulation technology at several of its key properties. Compton’s management (“Management”) believes that this technology is particularly applicable to the Deep Basin assets and has the potential to increase ultimate recovery and improve development economics. At this time, Compton had 32 horizontal gas wells that were multi-staged fractured - the majority of which were drilled and placed on production in 2008. Approximately 144% of the Corporation’s 2008 production was replaced at a proved FD&A of $20.29/boe, excluding technical revisions. Compton initiated and later terminated a corporate sales process during the latter part of the year; while interest was shown in the Corporation’s assets, none of the parties made an acceptable offer for all of Compton’s Common Shares, citing the public market turbulence at that time. In addition, Compton continued to divest non-core asset areas and, as such, Cecil, Zama, Thornbury and the Peace River Arch assets were sold for net proceeds of $203 million, resulting in a reduction of 305,606 net acres. All proceeds from the divestments were used to pay down debt. Compton completed one minor acquisition during the year that came as a result of a property swap with the buyer of Compton’s Cecil assets. - 10 - In 2009, Compton modified several aspects of its business, creating a stronger and more stable organization. With continued low natural gas prices throughout the year, Management focused on a prudent business strategy that included executing a disciplined capital program – living within cash flow and providing a minimum 20% rate of return on the capital invested in its assets and increasing operating efficiencies. The Corporation’s cost structure decreased by 18% on a total dollar basis in 2009 through its focus on reducing operating, administrative and interest expenses, which provides additional capital for reinvestment. Compton reduced its debt level by 31% from 2008 with the proceeds of an equity issue and an overriding royalty (“ORR”) sale in 2009, strengthening its capital structure. Net proceeds of $161.9 million was raised through the issue of 138 million units composed of one common share (“Common Share”) and one share purchase warrant. The sale ofthe ORR provided proceeds of $80.8 million. The ORR represents 4.25% of the gross production revenue on the Corporation's existing land base less certain transportation costs and marketing fees, calculated on a monthly basis. In addition, significant changes to the composition of the executive team and board added proven track records and strength to the Corporation. Drilling activities in 2009 primarily focused on the Niton property with one vertical and four horizontal wells successfully drilled by Compton. Horizontal drilling and completion costs were reduced by approximately 20%, strengthening the economics of the play. DESCRIPTION OF THE BUSINESS Business Plan and Operating Strategy The Corporation’s business plan is to increase shareholder value through the effective exploration, development and exploitation of its core geographic areas and by making accretive strategic acquisitions. This will be achieved through the evaluation of the benefits of various opportunities and pursuit of those that provide the optimal return, maximizing cash flow and asset value.Compton has experienced professional, management, technical, and support staff sufficient to carry out its business plan and its current exploration, exploitation, development, production, engineering, financial, and administrative functions. The Corporation’s operating strategy includes the components set forth below: Maximize Shareholder Value Through Accretive Investment Decisions. Compton will utilize a disciplined business model to focus on value creation when reinvesting internally generated cash flow, providing the Corporation and shareholders with optimal returns. This perspective will be utilized in the evaluation and selection of prospects, which include development activities to maximize the value of its strong asset base or responding to future growth opportunities. Compton is in the process of completing a robust multi-year plan that will provide a strategic direction and plan for future value creation. Implement Measured and Flexible Financial Approach. Compton will take a flexible financial approach, adjusting its 2010 capital spending up or down, depending upon how economic circumstances unfold during the year, and intends to limit capital expenditures to within cash flow.Prudent financial management will allow the Corporation to live within its means and reduce internal cost structures while managing its corporate structure in periods of low commodity prices. Other components of Compton’s financial discipline include establishing appropriate leverage ratios and maintaining an active commodity hedging program. Concentrate on Core Areas.Compton is focused on its core areas, which provide a solid portfolio of exploration, development, and exploitation prospects.These areas are the geographical focus of the Corporation’s seismic database rights and are areas in which Management and staff have significant technical expertise and operational experience.Compton intends to evaluate exploration opportunities within the WCSB. - 11 - Focus on Unconventional Natural Gas in Large Resource Plays.The Corporation has gained considerable technical expertise and achieved significant success in exploring for unconventional, larger natural gas accumulations in the WCSB.Compton plans to continue to focus on finding and developing these large scale types of natural gas opportunities because of their generally longer life and lower exploration risk compared to conventional natural gas opportunities. In addition, the Corporation’s areas of large contiguous land provide economies of scale for development, increasing return on capital. Control Infrastructure and Operatorship.Compton believes that control over gathering and processing infrastructure and operatorship of drilling programs will continue to be critical to the success of the Corporation’s full-cycle exploration program.Compton currently owns or has access to critical infrastructure in each of its three core areas.Being an operator ensures discretion in determining the timing and methodology of ongoing exploration, development, and exploitation programs.Compton expects to continue to expand its working interest in core areas to maximize these operating efficiencies. Operate Efficiently to Maximize Return on Investment.The Corporation is committed to providing optimal returns from funds spent on operations, whether for drilling or operating costs. As a result, Management is focused on increasing operating efficiencies and production rates while decreasing drilling costs to achieve a minimum 20% rate of return on capital investments, and lowering operating costs with a goal of becoming a low cost producer (first quartile) compared with its peers. Compton believes that the prudent management of its assets will provide attractive returns on investment for its shareholders. Principal Properties Compton engages in oil and gas exploration and development in the WCSB in Alberta, Canada. In this large geographical region, Compton’s primary focus is on the Deep Basin portion of the WCSB which extends from Northwest Alberta and British Columbia to the United States border. Compton has three Deep Basin development gas plays: the Gething/Rock Creek sands at Niton and Gilby in central Alberta, the Basal Quartz sands at High River in southern Alberta, and the shallower Plains Belly River sand play in southern Alberta.In addition, the Corporation has one exploratory play in the Foothills area of southern Alberta, which is a thrusted over-pressured Belly River sand formation at Callum/Cowley/Todd Creek.These areas are the geographic focus of Compton’s seismic database and are areas in which Management and staff have significant technical expertise and operational experience. Development Properties Niton and Gilby (Central Alberta) The Niton and Gilby areas are multi-zone liquids rich, tight gas plays with production primarily coming from Jurassic Rock Creek, and Mannville Ellerslie/Gething sands. Proprietary exploration, development, and operational knowledge gained by the Corporation in southern Alberta has resulted indevelopment of this core area.
